Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In paragraph [0029], line 6, number “1110” has been changed to --110--.
In paragraph [0032], line 3, reference “pma MTJ 110” has been changed to --pma MTJ 120--.
In paragraph [0033], line 2, reference “H-STST” has been changed to --H-STT--.

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is LE et al. (U.S. Patent Application Publication No. 2020/0185595).   LE et al. discloses a MRAM device includes a magnetic tunnel junction containing a reference layer having a fixed magnetization direction, a free layer, a non-magnetic tunnel barrier layer between the free layer and the reference layer, a first magnetic assist layer and a second assist magnetic layer, an antiferromagnetic coupling spacer layer located between the first magnetic assist layer and the second magnetic assist layer.  LE et al. fails to show or suggest the limitations of a second ma-MT]J having a second free layer disposed at one end thereof, the first and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827